Grant, J.
I think the circuit court properly directed a verdict for the defendant. The declaration contains four counts. The first two contain no innuendoes, and are based upon the theory that the article is libelous per se. The third count contains an innuendo that the article meant that plaintiff was dishonest. The fourth count contains the innuendo that the article meant that plaintiff was not appointed deputy county treasurer because the bondsmen of the county treasurer objected upon the ground that he was dishonest. Defendant gave' notice, with its plea, that it would prove the truth of the facts stated in the article. Plaintiff rested his case upon proof of the publication, and that he was the nominee for county treasurer. Defendant then introduced Mr. Huebner, who was county treasurer for the term beginning January 1, 1891. He testified that he had promised the position of deputy treasurer to the plaintiff; that he did not appoint him, because he was not satisfactory to his proposed bondsmen; that they made an investigation, and, after such investigation, still objected. Collins B. Hubbard, Edwin F. Mack, Levi L. Barbour, and Richard H. Fyfe, four of Mr. Huebner’s bondsmen, testified that they refused to sign his bond if he appointed the plaintiff, and so refused after investigation. It thus appears that the truth of the statements made in the article was conclusively proven. *77Plaintiff was not sworn, and introduced no testimony, except as above stated.
Plaintiff was a candidate for a very responsible and important public office. Newspapers had the right to state, for the guidance of electors, any fact which affected his fitness for that office. The newspapers in such case are not responsible for the inferences to be drawn from such facts. The law of libel requires in these cases that newspapers in their statements of facts observe an honest regard for the truth, and, when they have done so, they are not responsible. This subject is fully discussed and authorities cited in Belknap v. Ball, 83 Mich. 583. See, also, McAllister v. Free Press Co., 76 Mich. 338, 356.
But it is insisted that the statement “they [the bondsmen] did not wish to be held in any way responsible for the public funds if Mr. Dunneback had any share in the handling of them,” is the statement of a fact, the truth of which is not proven. The chief duty of the county treasurer and his deputy is to have the care, custody, control, and disbursement of the public funds. For the faithful performance of this duty the bondsmen become responsible. The proposed bondsmen were officers of the Citizens’ Savings Bank, and it is the fair presumption that their sole desire was that their principal should select a deputy whose character in all respects would be a guaranty for the faithful management of the funds for which their principal was to become responsible. It is difficult to conceive that they would have objected to any one in whose hands they would consider these funds to be safe. The reasons why these men considered it unsafe for plaintiff to be appointed deputy are immaterial. It was unnecessary that they should make any direct charge of dishonesty, nor did they. There might be many reasons why they should not wish to be held responsible for the public funds in case of his appointment. These might relate to his financial standing, business ability, moral character, incompetency, and many other things. The gist of the article is the refusal of the bondsmen to become *78responsible if plaintiff were appointed. This was proven to be true. All else in the article is justifiable criticism based upon this fact. Belknap v. Ball, 83 Mich. 588.
The judgment should be affirmed.
Long and Montgomery, JJ., concurred with Grant, J. McGrath, O. J., did not sit.